PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
EMC IP Holding Company LLC
Application No. 15/802,692
Filed: 3 Nov 2017
For: COMPILER FOR MULTI-CLOUD FUNCTION-AS-A-SERVICE ENVIRONMENT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a sua sponte decision withdrawing the holding of abandonment, in response to the Notice of Abandonment mailed May 10, 2022.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a court appeal of the Board Decision mailed on April 4, 2022.  The Office mailed a Notice of Abandonment on May 10, 2022, noting that the period for seeking court review of the decision had expired.

37 CFR 41.52 states, in relevant part (emphasis added):

	Appellant may file a single request for rehearing within two months of the date of the 	original decision of the Board.

In view of the above, it is obvious that the Notice of Abandonment was prematurely mailed, and the holding of abandonment is withdrawn.  

The application is being forwarded to Group Art Unit 2194 to await Applicant’s submission of a request for rehearing (or a Notice of Appeal to the Court of Appeals for the Federal Circuit, or an RCE).

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/
	
Cliff Congo
Attorney Advisor
Office of Petitions